             Case 2:21-mj-00282-DUTY Document 1 Filed 01/19/21 Page 1 of 1 Page ID #:1
1~


                                                                                              ,~ ILA



                                                                                    2~i21 JAf; 19 ~i11I ~ 24
                                                                                           k ,'   _   "
                                                                                   .. r`}k .
                                                                                                          ~   ~ ~.. ..


                                        UNITED STATES DISTRICT COURT                                  s"~
                                       CENTRAL DISTRICT OF CALIFORNfiA
                                                                 CASE NUMBER
      UNITED STATES OF AMERICA
                                                 PLAINTIFFS) I              v" L _ M~ `-              (C.~          ,~~ ~~
                                 V.

     G,rw ~'~.'~.►~e, ti -¢- q;sue nw~
                                                                                AFFIDAVIT RE
                                               DEFENDANT(S).              OUT-OF-DISTRICT WARRANT



     The above-named defendant was charged by:    (~ ~rn0 c~;!~
     in the                            District~o - ~' r~ (~ rf~5;c,             on d 1' / l Gl10 ~ ~
     at ~: ~ C~ ❑ a.m. / 1~(p.m. The offense was allegedly committed on or about    d 1 /O(p/a ~ a /
     in violation of Title            ~ ~              U.S.C., Sections) ~~ (p
     to wit: ~z~-~c~,c.~=~ of ~-~'~ ~~~fl`               ~

     A warrant for defendant's arrest was issued by: CLERK OF THE COURT

     Bond of$N/A                           was Qset /Q recommended.

     Type of Bond: N/A

     Relevant documents)on hand (attach):



     I swear that the foregoing is true and correct to the best of my knowledge.

     Sworn to before me, and subscribed in my presence on                                                                , by

                                                                   Deputy Clerk.




          ature of Agent                                          Print Name of Agent


                ~~~                                                        S~.~ c~'~ f                        ~P ~~
     Agency                                                       Title


     CR-~3(05/98)                          AFFIDAVIT REOUT-OF-DISTRICT R'ARR~NT
